Davison, J.
Complaint for an injunction. The appellee was the plaintiff below, and the appellants were the defendants. It is alleged that the railway company, on March 5th, 1860, recovered a judgment in the Hendricks Circuit Court against Williams for 187 dollars and 71 cents, which judgment was upon an obligation on which Williams was surety, for one Misha Hornady, who was the principal debtor to the company; that defendant, Jorden, being Hornady’s agent, and having in hands means of Hornady’s sufficient to pay the judgment for and in his Hornady’s behalf, become replevin bail for the stay of execution on the judgment, and undertook to pay the same; that on September 25th, 1860, execution was issued on said judgment, which was placed in the hands of defendant, Nichols, the sheriff, who levied on certain personal property—describing it—which was given up by Jorden to satisfy the execution; that the sheriff took a bond for the delivery of the property so levied on, and advertised the same for sale, and afterwards the sale was postponed by agreement between Jorden and one Clark, the president of the company, without the knowledge of Williams, and the execution was, by the order of said Clark, returned; that on the 26th of June, 1861, a venditioni exponas was issued, commanding the sheriff to sell the property levied on, “ which vendi is now in his hands, and which he has now levied on the real estate of Williams, and advertised the same to be sold on the 1st of October, 1862,” without first selling the personal property given up on the first execution, which property so given up was amply sufficient to satisfy said execution and all costs, &c. And the plaintiff files herewith a transcript of the several executions referred to, and prays that the sheriff be enjoined from selling said real estate, and that he be ordered to sell the personal property, &c.
Defendants demurred to the complaint, but the demurrer *200was overruled and they excepted. Proper issues having been made, the cause was submitted to the Court, who found for the plaintiff, and, having refused a new trial, adjudged that the railway company and the sheriff', Nichols, be perpetually enjoined from collecting the judgment of Williams, the plaintiff, and that he recover his costs, &c.
The judgment, which the complaint describes, was rendered in the Hendricks Circuit Court, and hence it is insisted that the Common Pleas had no power to enjoin or otherwise eontrol the process of that Court. Anterior t© the revision of 1852 the jurisdiction, in cases of this sort, was vested in the Court of equity. But the statutes now in force abolish all distinction between actions at law and suits in equity, and in reference to proceedings for injunctions, enact that injunctions may be granted by the Circuit Court and Court of Common Pleas in their respective counties. 2 R. S., G. & PL, pp. 23, 131, §§ 1, 136. This provision simply confers jurisdiction; but does not, even impliedly, allow one of these Courts to enjoin the proceedings or process of the other. Eo-r does it seem consistent with any correct rule of procedure that a party, who has instituted an action, recovered a judgment and obtained final process in one Court, should be compelled to litigate matters connected therewith before a different tribunal. In New York it has been expressly decided, under statutory provisions, in- effect the same as those to which we have refered, that “ no Court of that State can rightfully enjoin a party from proceeding in a suit in another Court of the same State, having equal power to grant the relief sought by the complaint on which such injunction is asked.” Grant v. Quick, 5 Sandf. 612; Bennett v. LeRoy, 5 Abbott Pr. R. 55. The principle involved in these decisions seems to apply to the case before us. Indeed, there is no legal propriety in allowing the Common Pleas, a Court of inferior jurisdiction, to enjoin and adjudicate upon the validity of process issued *201from the Circuit Court. And the statute, properly construed, in our judgment, intends that each of these‘Courts shall enjoin, control and litigate in reference to its own process. Id. §§ 136, 137. Other points are made and discussed, but the Common Pleas, having no power to hear and’determine the cause, they do not properly arise in the record.
■Nave Witherow, for the appellants.
Per Curiam.
The judgment is reversed, with costs. Cause remanded.